Citation Nr: 0214514	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  99-22 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fracture of a right 
foot.

2.  Entitlement to a rating in excess of 10 percent for 
fracture, left calcaneus. 

3.  Entitlement to a compensable rating for fracture right 
fifth metacarpal. 

4.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

5.   Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 

 
REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1969 and 
from June 1970 to January 1975.

This appeal arises from the rating decisions from the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).

The procedural history of this case is as follows:  by rating 
action of October 1993, with notice to the veteran in that 
same month, service connection for fracture left calcaneus 
(fracture left foot) was granted, and a 0 percent evaluation 
was assigned; service connection for fracture right foot was 
denied; service connection for fracture right fifth 
metacarpal (fracture right hand) was granted, and a 0 percent 
evaluation was assigned; and entitlement to a compensable 
evaluation under 38 C.F.R. § 3.324 was not established.  A 
notice of disagreement as to the rating assigned for the 
service connection left foot disability was filed in December 
1993, to which a statement of the case (SOC) was issued in 
January 1994 and a timely substantive appeal was filed in 
March 1994.  In May 1994, the veteran filed a notice of 
disagreement as to the three other issues addressed in the 
October 1993 rating action.  A supplemental statement of the 
case (SSOC) addressing all four issues was proved in August 
1994; it was noted that if the SSOC included an issue to 
which a substantive appeal had not been filed, such should be 
filed within 60 days.  The issues of evaluation of right 
fifth metacarpal fracture, entitlement to service connection 
for right foot fracture, and entitlement to a compensable 
evaluation under 38 C.F.R. § 3.324 were addressed by the 
veteran's representative in February 1996 and in the 
certification of appeal to the Board.  

The issue of entitlement to a compensable evaluation for 
fracture residual of the left calcaneus and the issue of 
whether there was been a timely substantive appeal filed as 
to the October 1993 rating action that denied service 
connection for a right foot disorder, a compensable rating 
for the residual of a fracture of the right fifth metacarpal, 
and a compensable rating pursuant to 38 C.F.R. § 3.324 were 
remanded in August 1996 for further development.  

Subsequently, by decision of the RO in October 1996, it was 
determined that a timely substantive appeal had been filed as 
to the issues of service connection for right foot injury, 
entitlement to a compensable evaluation for fracture right 
5th finger, and entitlement to a combined compensable 
evaluation under 38 C.F.R. § 3.324.  

By rating action of February 1998, service connection for 
PTSD was denied, entitlement to TDIU was denied, and 
entitlement to pension was denied.  These three issues were 
included with the issues above in an SSOC in March 1998, 
along with notice to the veteran to submit a substantive 
appeal within 60 days if a new issue had been included in the 
SSOC.  In April 1998, the veteran filed a substantive appeal 
as to all issues.

By rating action of February 1998, the evaluation of the 
veteran's service connected fracture left calcaneus was 
increased to 10 percent.

Following a hearing at the RO before a local hearing officer 
in May 1998, it was noted in a July 1998 SSOC that the issues 
of entitlement to a 10 percent evaluation based on multiple, 
non-compensable, service connected disabilities and 
entitlement to a nonservice-connected pension were withdrawn.

By rating action of August 1998, service connection for PTSD 
was granted and an evaluation of 50 percent was assigned; the 
veteran filed a notice of disagreement as to the evaluation 
assigned and an appeal was perfected as to this issue.

Pursuant to the veteran's request, hearings were held at the 
RO before a local hearing officer in May 1994 and May 1998; 
transcripts of the hearings are in the claims file.

Additionally, a timely appeal had been filed as to the issues 
of entitlement to service connection for nicotine dependence 
and for chronic obstructive pulmonary disease due to tobacco 
use in service, however, by rating action of November 1999, 
service connection for these disabilities was granted.  A 
notice of disagreement as to the evaluation assigned was 
filed in December 1999 and an SSOC as to the issue of 
entitlement to an increased evaluation for chronic 
obstructive pulmonary disease was provided in March 2000 and 
it was noted that if the SSOC included an issue to which a 
substantive appeal had not been filed, such should be filed 
within 60 days.  No substantive appeal has been filed as to 
this issue; as such it is not on appeal.  


REMAND

In November 1999, the veteran indicated that he wanted a 
hearing at the RO before a member of the Board.  There is no 
indication that such hearing has been scheduled or held and 
the veteran has not withdrawn this hearing request in 
writing.  Travel Board or video conferencing hearings are 
scheduled by the RO.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
Travel Board or video conferencing 
hearing before a Member of the Board of 
Veterans' Appeals in accordance with 
applicable procedures for scheduling such 
hearings.  The veteran should be notified 
of the time and place to report.  If he 
desires to withdraw that hearing request, 
he should do so in writing to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




